Opinion issued April 22, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-13-00987-CV
                           ———————————
HORIZON RADIOLOGY, PA AND FRANK C. POWELL, M.D., Appellants
                                       V.
CRAIG & CRAIG, LLC AND JULIE A. WEBB, INDIVIDUALLY, Appellees


                   On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-21860


                         MEMORANDUM OPINION

      Appellants, Horizon Radiology, PA and Frank C. Powell, M.D., have filed

an agreed motion to dismiss the appeal. No opinion has issued. Accordingly, we

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We

dismiss all other pending motions as moot.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                       2